               Case 8:18-ap-00575-MGW              Doc 11      Filed 02/20/19       Page 1 of 2
 [Dordsta] [ORDER SCHEDULING TRIAL]


                                       ORDERED.
Dated: February 20, 2019




                                 UNITED STATES BANKRUPTCY COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                          TAMPA DIVISION
                                         www.flmb.uscourts.gov

In re:                                            Case No. 8:18−bk−06677−MGW
Bruce Farlow                                      Chapter 7

________Debtor*________/

John D Gentis
Shalimar MHP, LLC, a Florida limit liability
company

GFB Partners, LLLP, a Florida limited liability
limited partnership
          Plaintiff*


                                                  Adv. Pro. No. 8:18−ap−00575−MGW
vs.

Bruce L. Farlow

________Defendant*________/

                                       ORDER SCHEDULING TRIAL

           The trial in this adversary proceeding will be held on July 23, 2019 at 09:30 AM in
        Courtroom 8A, Sam M. Gibbons United States Courthouse, 801 N. Florida Ave., Tampa, FL
        33602 , before the Honorable Michael G. Williamson, Chief Judge , United States Bankruptcy
        Judge. Accordingly, it is

        ORDERED:

        1. Pretrial Disclosure. Fed. R. Civ. P. 26(a)(3) governs pretrial disclosure regarding
        witnesses and use of depositions. Parties shall file and exchange names, telephone numbers,
        and addresses for witnesses, and any designations of depositions at least 28 days before trial.
        Objections to the use of depositions shall be filed within 14 days of the disclosure.

        2. Exhibits. Parties shall comply with all requirements of Local Rules 7001−1 and 9070−1
        concerning Exhibits. Parties shall exchange exhibits no later than seven days before the date
        set for trial.

           (a) Objections to Authenticity. Unless written objection to authenticity is filed with the
        Court and served by email no later than the close of business on the second business day
        before trial, copies of exhibits will be admitted in lieu of the originals.
                Case 8:18-ap-00575-MGW               Doc 11      Filed 02/20/19       Page 2 of 2
           (b) Self−Authentication. If a party intends to rely upon the self−authentication procedures
        of Fed. R. Evid. 902(11) or (12) with respect to the introduction into evidence of records of
        regularly conducted activities pursuant to Fed. R. Evid. 803(6), the party shall file with the
        Court and serve on other parties the written declaration required by Fed. R. Evid. 902(11) or
        (12) and a copy of all records sought to be admitted at least 28 days before trial.

        3. Expert Testimony. As a condition of using expert testimony at trial, parties must comply
        with Fed. R. Civ. P. 26(a)(2) no later than 28 days before trial.

        4. Discovery Cutoff. Parties shall complete discovery no later than seven days before the trial
        date except that parties may complete previously scheduled depositions up to the trial date.

        5. Discovery Disputes. The parties shall first confer in good faith to resolve any discovery
        disputes. If unsuccessful, any party may request a telephone conference with the Court so that
        the Court may render an informal, preliminary ruling on the discovery dispute, without
        prejudice to the right of any party to file a formal motion.

        6. Meet and Confer Requirement. Counsel for all parties shall confer within seven days
        prior to the trial and seek in good faith to settle the case.

        7. Additional deadlines. Motions for Summary Judgment deadline is June 23, 2019



Avoid Delays. You are reminded that Local Rule 5073−1 restricts the entry of cellular telephones and, except
in Orlando, computers into the courthouse absent a specific order of authorization issued beforehand by the
presiding judge. Please take notice that as an additional security measure, a photo ID is required for entry into
the courthouse.

The Clerk's office is directed to serve a copy of this order on interested parties.

*All references to "Debtor" shall include and refer to both of the debtors in a case filed jointly by two
individuals.

*All references to "Plaintiff" or "Defendant" shall include and refer to multiple plaintiffs or defendants.
